I entirely agree with the majority's conclusion that the law requires us to affirm the dismissal of the complaint here for failure to commence the action by service upon the estate within one year after the complaint was filed. I write separately to lament the shift in our sense of professionalism, which permitted defense counsel here to provide the minimum information necessary to respond to plaintiff's counsel's pleadings, allowing plaintiff's counsel to flounder until his client's cause of action was lost. While I do not mean to suggest either that defense counsel behaved unethically in protecting his client's interests or that plaintiff's counsel could not have deciphered the appropriate course of action on his own, I believe there was a time when our sense of obligation to one another as professionals would have caused a different result.